Merrick, C. J.,
concurring. I am inclined to the opinion, that the Acts of the Legislature of 12th and 30th of April, 1853, and of February 14th, 1856, are in pari materia; and, consequently, that it was the duty of the District Judge to make the appeal returnable within ten days rafter the rendition of the judgment.
But it does not appear, that the irregularity in the order was attributable to the appellant. It is, therefore, cured by the statute of 1839, reenacted in 1855. See section 14, p. 315.
For this reason, I concur in the decree.